 Case 6:21-cv-06018-RTD Document 12                   Filed 05/21/21 Page 1 of 3 PageID #: 30




                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  HOT SPRINGS DIVISION


ROBERT LUMPKIN                                                                             PLAINTIFF

V.                                     NO. 6:21-CV-06018-RTD


NORTHWESTERN MUTUAL
LIFE INSURANCE COMPANY
and GUNTERSVILLE
BREATHABLES, INC.                                                                      DEFENDANTS

                                                ORDER


        Before the Court is the parties’ Joint Stipulation of Dismissal. (ECF No. 11.) The Court finds

that no response is necessary and that the matter is ripe for consideration.

        The parties indicate that they have settled all disputes between them. They ask the Court to

dismiss this case with prejudice, with the parties bearing their own fees and costs.

        An action may be dismissed by “a stipulation of dismissal signed by all parties who have

appeared.” Fed. R. Civ. P. 41(a)(1)(A)(ii). “Caselaw concerning stipulated dismissals under Rule

41(a)(1)(A)(ii) is clear that the entry of such a stipulation of dismissal is effective automatically and

does not require judicial approval.” Gardiner v. A.H. Robins Co., 747 F.2d 1180, 1189 (8th Cir. 1984).

Thus, Plaintiff’s claims against Defendants were effectively dismissed when the parties filed the instant

stipulation. However, this order issues for the purpose of maintaining the Court’s docket.

        This case is hereby DISMISSED WITH PREJUDICE, with each side bearing its own fees

and costs. If any party desires that the terms of settlement be a part of the record therein, those terms

should be reduced to writing and filed with the Court within thirty (30) days of the entry of this

judgment. The Court retains jurisdiction to vacate this order upon cause shown that the settlement has

not been completed and further litigation is necessary.
Case 6:21-cv-06018-RTD Document 12      Filed 05/21/21 Page 2 of 3 PageID #: 31




    IT IS SO ORDERED this 21st day of May 2021.


                                                  /s/ Robert T. Dawson
                                                  ROBERT T. DAWSON
                                                  SENIOR U.S. DISTRICT JUDGE
Case 6:21-cv-06018-RTD Document 12   Filed 05/21/21 Page 3 of 3 PageID #: 32
